Citation Nr: 0111592	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-12 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis.  

2.  Entitlement to service connection for malaria.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to August 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1999 decision from the Manila, Philippines, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for the disorders listed above.  

The veteran's November 1998 claim for service connection for 
a pulmonary disease and the November 1998 and April 1999 VA 
diagnosis of chronic obstructive pulmonary disease (COPD) as 
secondary to emphysema raise claims for service connection 
for COPD and emphysema.  These matters are referred to the 
RO.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The medical evidence does not show diagnosis or treatment 
of pulmonary tuberculosis in active service or within three 
years after active service.  

3.  The medical evidence does not include a current diagnosis 
of malaria.  


CONCLUSIONS OF LAW

1.  Pulmonary tuberculosis was not incurred in or aggravated 
during active service.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 U.S.C.A. § 
1112(a) (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.371, 
3.374 (2000).  

2.  Malaria was not incurred in or aggravated during active 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claims.  The Secretary shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained the available medical records from 
the identified health care providers.  The veteran filed lay 
statements with the RO and declined the opportunity for a 
hearing.  The September 1999 rating decision, April 2000 
statement of the case, and the RO's January 1999 and April 
1999 letters informed the veteran of the evidence needed to 
substantiate his claims for service connection.  The duty to 
assist is not a one-way street.  If the veteran wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  Considering the RO's actions, the 
Board finds that VA has fulfilled its duty to notify and 
assist the veteran.  

Entitlement to service connection for pulmonary tuberculosis

The veteran's November 1998 application for service 
connection contends that a pulmonary disease began in 1943 
and was aggravated during active service.  In contrast, in a 
January 1999 list of doctors and subsequent statements, he 
asserts that he first incurred pulmonary tuberculosis within 
three years after active service. 

To establish service connection for pulmonary tuberculosis, 
the evidence must demonstrate that an injury or disease 
resulting in disability was contracted in the line of duty 
coincident with military service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  The veteran 
must present medical evidence of current pulmonary 
tuberculosis, of incurrence or aggravation of pulmonary 
tuberculosis in service, and of a nexus between the in-
service pulmonary tuberculosis and the current disability.  
See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(d) apply in this case 
because the available medical evidence shows no diagnosis or 
treatment of pulmonary tuberculosis until after active 
service.  Service connection may be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  In 
response to the RO's November 1998, January 1999, and March 
1999 requests for service medical records, including entrance 
and discharge x-rays, the National Personnel Records Center 
confirmed in April 1999 that it had no records for the 
veteran.  The veteran's May 1999 statement asserts that 
December 1945 records showing treatment for pulmonary 
tuberculosis are not available because the treating physician 
died.  

When a veteran served for at least 90 days during a period of 
war, such as this veteran did during World War II, and 
certain types of disease become manifest to a compensable 
degree within the prescribed time periods after the date of 
termination of such service, the disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  

A chronic disease, such as active tuberculosis, shall be 
granted service connection, although not otherwise 
established as incurred in service if manifested to a 
compensable degree within three years from the date of 
separation from service.  38 U.S.C.A. § 1112(a)(3); 38 C.F.R. 
§ 3.307(a)(3).  Evidence of activity on comparative study of 
X-ray films showing pulmonary tuberculosis within the three-
year presumptive period will be taken as establishing service 
connection for active pulmonary tuberculosis subsequently 
diagnosed by approved methods.  However, service connection 
may be awarded only from the date of such diagnosis or other 
evidence of clinical activity.  38 C.F.R. § 3.371(a) (2000).  
Diagnoses of active pulmonary tuberculosis by private 
physicians on the basis of their examination, observation or 
treatment will not be accepted to show the disease was 
initially manifested after discharge from active service 
unless confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based upon 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c) (2000).  

In this case, the first diagnosis of pulmonary tuberculosis, 
VA or private, appeared in February 1999, over 50 years after 
service, and was determined to be inactive by the March 1999 
VA physician.  Presumptive service connection cannot be 
established because there is no evidence that pulmonary 
tuberculosis manifested within three years after the 
veteran's period of active service.  Therefore, the Board 
finds that entitlement to service connection for pulmonary 
tuberculosis is denied because a preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107).     

Entitlement to service connection for malaria

The veteran contends that he incurred malaria during or 
within one year after active service.  To establish service 
connection for malaria, the evidence must demonstrate that an 
injury or disease resulting in disability was contracted in 
the line of duty coincident with military service, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In addition, some tropical 
diseases, including malaria, are presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service or at a time 
when standard accepted treatises indicate that the incubation 
period commenced during service.  38 U.S.C.A. § 1112(a)(2); 
38 C.F.R. §§ 3.307(a)(4), 3.309(b).  Therefore, the veteran 
must present medical evidence of current malaria, with 
evidence of incurrence or aggravation of malaria in service 
and of a nexus between the in-service malaria and the current 
disability, or evidence of malaria to a compensable degree 
within one year after service.  See Epps, 126 F.3d. at 1468.  

In this case, service connection may not be granted because 
the medical evidence does not demonstrate that the veteran 
currently has malaria.  A claim for service connection for a 
disability must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Although a June 1947 Philippine Army affidavit states that 
the veteran had malaria from December 1945 to January of an 
unidentified year, the veteran's November 1998 application 
and January 1999 list of doctors indicate that he received 
his first post-service treatment of malaria in November 1998 
at a regional VA Medical Center.  In June 1999, the VA 
Medical Center provided copies of treatment records from 
February 1999 to April 1999 and confirmed that a previous 
treatment folder could not be located.  In spite of repeated 
diagnoses of other disabilities, the 1999 treatment records 
do not include a current diagnosis of malaria.  Although 
sincere, the veteran is a lay person who is not competent to 
make a medical diagnosis of malaria.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Accordingly, entitlement to service connection for malaria is 
denied because a preponderance of the evidence is against the 
claim.  Gilbert, 1 Vet. App. at 56.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).   


ORDER

Service connection for pulmonary tuberculosis is denied.  

Service connection for malaria is denied.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

 

